Citation Nr: 0318300	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain, claimed as a residual of a plane 
crash.

2.  Entitlement to service connection for a knee disorder, 
claimed as a residual of a plane crash.

3.  Entitlement to service connection for residuals of a head 
injury, including loss of memory, claimed as a residual of a 
plane crash or other trauma in service.

4.  Entitlement to service connection for a disability 
manifested by breathing problems, claimed as a residual of a 
plane crash.

5.  Entitlement to service connection for dental trauma, 
including chipped and broken teeth, claimed as residuals of a 
plane crash.

6.  Entitlement to service connection for scars of the head, 
face, knee, and ears, claimed as residuals of a plane crash.

7.  Entitlement to service connection for hepatitis A.

8.  Entitlement to service connection for residuals of a 
fracture of the nose, including pain and nosebleeds.

9.  Entitlement to service connection for a digestive 
disorder.

10.  Entitlement to service connection for scarring of the 
lung.

11.  Entitlement to service connection for a skin disorder 
manifested by rashes with scarring, knots, and tumors, 
including claimed as secondary to Agent Orange exposure.

12.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from September 1965 to 
September 1967 (including Vietnam service from July 1966 to 
July 1967).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for chest pain, a knee disorder, residuals 
of a head injury, and a breathing problem, all claimed as 
residuals of a plane crash.  By an August 1995 rating 
decision, the RO, in part, denied service connection for 
post-traumatic stress disorder.  After appellant was provided 
notification later that month of that rating decision, he did 
not file a timely Notice of Disagreement therewith.  That 
August 1995 rating decision represents the last final 
decision with regards to the post-traumatic stress disorder 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Appellant subsequently perfected an appeal of a September 
1996 rating decision by the St. Paul, Minnesota, Regional 
Office, which, in part, denied service connection for 
residuals of a fracture of the nose, loss of memory (claimed 
as a residual of head trauma), a digestive disorder, 
hepatitis A, and lung scarring; denied service connection for 
dental trauma (including chipped and broken teeth), claimed 
as residuals of a plane crash; denied service connection for 
scars of the head, face, knee, and ears, claimed as residuals 
of a plane crash; denied service connection for a skin 
disorder manifested by rashes with scarring, knots, and 
tumors, including claimed as secondary to Agent Orange 
exposure; and denied service connection for post-traumatic 
stress disorder.  In March 2000, the Board remanded the case 
to the RO to schedule a "Travel Board" hearing.  During a 
prehearing conference at a July 2000 "Travel Board" hearing 
before the undersigned Board Member, the appellate issues 
were framed as those delineated on the title page of this 
decision.

In January 2001, the Board remanded the case to the RO for 
additional evidentiary development.  A December 2002 
Supplemental Statement of the Case indicates that the RO 
apparently reopened and denied on the merits the post-
traumatic stress disorder service connection claim.  
Accordingly, the Board has listed the service connection 
appellate issues as delineated on the title page of this 
decision; and said issues will be dealt with in the REMAND 
section below.  


REMAND

As the Board's January 2001 remand pointed out, appellant 
contended, in essence, that since service records list his 
service identification number as two different sets of 
numbers, it was unclear whether the RO had sought all of his 
service medical records and service personnel/administrative 
records under both sets of numbers; that he asserted that his 
military occupational specialty was not "cooks helper" as 
service records cite; that his service records also cite 
other military occupational specialty codes that he was 
assigned; and that as a courier assigned to a medical 
preventative health unit, he was on a mission in a C-130 
airplane that crashed, causing certain claimed disabilities.  
Pursuant to the Board's January 2001 remand, the RO attempted 
to obtain any additional available service medical records 
and service personnel/administrative records.  

Additionally, as the Board's January 2001 remand pointed out, 
certain military Operational Reports received with a July 
1997 written statement from the director of a military 
support group indicated that appellant's unit or an 
associated unit was involved in aeromedical transportation 
that included C-130 flights with medical brigade couriers 
("660 missions"); and said July 1997 military support group 
written statement suggested that other information might 
relate to his alleged plane crash and claimed injuries.  
Pursuant to the Board's January 2001 remand, the RO attempted 
to obtain any additional available Unit Operational Reports 
for appellant's July 1966-July 1967 Vietnam service and other 
relevant military unit information/materials.  

Additionally, as the Board's January 2001 remand pointed out, 
appellant requested that certain service records should be 
sought, including any military line-of-duty determination 
that may have been rendered in connection with a May 1967 in-
service hospitalization for facial injuries sustained in a 
fist fight and a psychiatric examination report prepared in 
connection with military disciplinary proceedings.  Pursuant 
to the Board's January 2001 remand, although the RO attempted 
to obtain any military line-of-duty determination, the 
National Personnel Records Center (NPRC) reported that none 
was of record.  However, it is unclear whether the RO 
specifically requested a psychiatric examination report 
prepared in connection with military disciplinary 
proceedings, as the remand had instructed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

As the Board's January 2001 remand pointed out, since at the 
time there was no medical opinion of record as to the 
etiology of appellant's claimed disabilities, the RO should 
arrange appropriate examinations to determine the etiology of 
said claimed disabilities.  Pursuant to the Board's January 
2001 remand, although the RO arranged appropriate 
examinations, the examiners failed to render etiological 
opinions (or adequate opinions) as directed by the remand, 
except insofar as the issue of service connection for 
residuals of a nasal fracture is concerned.  See Stegall.  

It appears that pursuant to the Board's January 2001 remand, 
the RO did obtain available Social Security Administration 
clinical records.  Pursuant to the Board's January 2001 
remand, the RO did request appellant's assistance in order to 
obtain any employment medical records.  However, in a March 
2001 written response, appellant indicated that he did not 
have "work history" records and in any event did not 
provide any written authorization to enable the RO to obtain 
them.

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, as to the appellate issues, 
it does not appear that the RO has expressly satisfied the 
Veterans Claims Assistance Act of 2000 requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Parenthetically, the Board's January 2001 remand had directed 
the RO to review any additional evidence and readjudicate the 
appellate claims under appropriate laws and regulations, 
including the Veterans Claims Assistance Act of 2000.  

With respect to another matter, in September 2002 letters 
addressed to the RO and a Congressman, appellant requested 
that Kirtland Air Force Base, Air Force Safety Center, New 
Mexico be contacted to provide any reports on C-130 airplane 
crashes in Vietnam during June 1966-July 1967 and to provide 
any "manifest" records of flights out of [Tan Son Nhut] Air 
Force Base in Saigon, Vietnam for that same period.  In one 
letter he indicated that he had tried to get records, but 
that they could not be released to individuals.  It seems 
that a VA attempt to obtain pertinent records is indicated 
under the VCAA.  It is the appellant's position that such 
government records might prove that he was on a C-130 
airplane that crashed in Vietnam during his tour of duty as 
alleged.  

Accordingly, the case is again REMANDED for the following:

1.  The RO should request the Army 
unit(s) that appellant was assigned to, 
NPRC, or any other appropriate 
organization to search for any additional 
service medical records, particularly a 
psychiatric examination report prepared 
in connection with military disciplinary 
proceedings.  The search should be 
undertaken utilizing appropriate 
identifiers, such as all of appellant's 
service identification sets of numbers, 
social security number, etc.  Any such 
records should be associated with the 
claims folders.  In the event that 
records are unavailable, this should be 
noted in writing in the claims folders.

2.  The RO should contact Kirtland Air 
Force Base, Air Force Safety Center, New 
Mexico and request (a) reports on C-130 
airplane crashes in Vietnam during June 
1966-July 1967 and (b) "manifest" 
records of flights out of Tan Son Nhut 
Air Force Base in Saigon, Vietnam, for 
that same period in order to document 
appellant's alleged status as a passenger 
on a C-130 airplane that crashed in 
Vietnam during his tour of duty.  The 
search should be undertaken utilizing 
appropriate identifiers, such as all of 
appellant's service identification sets 
of numbers, social security number, etc.  
Any documentation of appellant's alleged 
status as a passenger on a C-130 airplane 
that crashed in Vietnam during his tour 
of duty should be associated with the 
claims folders.  In the event that 
relevant records are unavailable, this 
should be noted in writing in the claims 
folders.  

3.  With respect to the issue of service 
connection for post-traumatic stress 
disorder,  the examination conducted 
should be returned to the examiner who 
conducted the prior exam for an 
etiology/nexus opinion.  If that 
physician is not available, the records 
should be sent to a similarly situated 
examiner for an opinion.  

If it is determined that the questions 
below can not be answered without a new 
exam, the RO should arrange an 
examination by a VA board of 
psychiatrists to determine the nature and 
etiology of any psychiatric disorder 
presently manifested.  The examiners 
should review the entire claims folders 
and express an opinion, with degree of 
probability expressed in terms of is it 
at least as likely as not, as to: (a) 
What is the approximate date of onset of 
any acquired psychiatric disorder that 
may be currently manifested and its 
etiology; (2) is a post-traumatic stress 
disorder currently manifested, and (3) if 
a post-traumatic stress disorder is 
currently manifested, is it etiologically 
related to appellant's active service?  
The examination report should contain a 
social, industrial and military history, 
as well as clinical findings upon which 
the diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard to the 
sufficiency of the claimed stressors.  In 
the event any additional 
examination/diagnostic studies (such as 
psychologic examination/testing) are 
medically deemed necessary to determine 
the etiology of the claimed disability, 
then these should be accomplished.  In 
making this determination, the examiners 
should consider any research information 
provided; and utilize the nomenclature 
regarding post-traumatic stress disorder 
set forth in the American Psychiatric 
Association Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition 
(DSM-IV).  See 38 C.F.R. § 4.130 (2002).  
See also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners in their 
report(s).

4.  With respect to the issues of service 
connection for a disability manifested by 
chest pain, a knee disorder, residuals of 
a head injury (including loss of memory), 
a disability manifested by breathing 
problems, dental trauma (including 
chipped and broken teeth), scars of the 
head, face, knee, and ears, hepatitis A, 
a digestive disorder, scarring of the 
lung, a skin disorder manifested by 
rashes with scarring, knots, and tumors 
(including claimed as secondary to Agent 
Orange exposure), the examinations 
conducted should be returned to the 
examiners who conducted the prior exams 
for an etiology/nexus opinions.  If the 
physicians are not available, the records 
should be sent to similarly situated 
examiners for opinions.

If it is determined that the following 
questions can not be entered without 
additional examinations, the RO should 
arrange appropriate examinations, such as 
orthopedic, neurologic, cardiovascular, 
dental, hepatologic, pulmonary, 
gastrointestinal, dermatologic, and Agent 
Orange examinations, to determine the 
etiology of said claimed disabilities.  
The examiners should review the entire 
claims folders and render an opinion, 
with degree of probability expressed in 
terms of is it at least as likely as not, 
as to the approximate date of onset of 
said claimed disabilities (i.e., are they 
causally or etiologically related to 
service)?  In the event any additional 
medical examination(s)/diagnostic 
studies, are medically deemed necessary 
to determine the etiology of the claimed 
disabilities, then these should be 
accomplished.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.

5.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

6.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for the claimed 
disabilities under appropriate statutory 
and regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


